PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Fieldhouse et al.
Application No. 14/562,266
Filed: December 5, 2014
Attorney Docket No.: 9567.4824
For PONTOON-STYLE VESSEL HAVING MOTOR POD PROVIDING EXTREME TURNING RADIUS AND PERFORMANCE HANDLING
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed January 12, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely file the inventor’s oath or declaration or substitute statement no later than the date on which the issue fee is paid, as required by the Notice Requiring inventor’s Oath or Declaration (Notice) mailed October 22, 2020. The issue fee was timely paid on December 15, 2020.  Accordingly, the application became abandoned on December 16, 2020.  A Notice of Abandonment was mailed December 21, 2020. 

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of the Statement under 37 CFR 3.73(c), signed substitute statement and application data sheet (ADS), (2) the petition fee of $2100.00, and (3) a proper statement of unintentional delay. 

This application is being referred to the Office of Data Management for processing into a patent.

Telephone inquiries concerning this decision should be directed to Joy Dobbs at (571) 272-3001.


/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist
Office of Petitions